DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending, 25 and 26 are new; claims 8-24 stand withdrawn.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 25 and 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 130 as being unpatentable over Clough (US 6,767,460), with further evidence from Ting as applied in rejection (2) below, or Jaber et al (US 2020/0206691).
	Clough teaches filter material (abstract) having ligands aminophosphonic acid (col. 4 lines 11-21) claims) and N-methylglucamine (5 hydroxyl groups) (col. 5 lines 27-
	Since the Clough teaching is of a filter media which is usually in the form of a sheet (filter signifies a sheet material), and a “membrane” envisages a sheet material, the term “filter membrane” is met by the described filter in Clough. Nonetheless, having organic polymer substrates for filters are known in the art and are provided for mechanical support and convenience. Jaber teaches such supports [0037] for ionic membranes having ligands such as vinyl phosphonic acids [0043]. Supports include polyolefins and polyethylene. The intended purpose is metal ion contaminant removal from organic liquids. Thus it would have been obvious to one of ordinary skill to use the teaching of Jaber in the teaching of Clough to have a suitable substrate for metal ion removal from organic liquids.
For claim 7, Clough does not teach the specified polymers, but Ting teaches polyamide for the fibers (examples) and other type of polymer fibers in introduction. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of Ting in the teaching of Clough to have the polymer fabric made of such fibers, because Clough is not specific. 
	
Claim(s) 1- 7, 25 and 26 are rejected under 35 U.S.C. 102(a1) as anticipated by Ting, or in the alternative, under 35 USC103 as being unpatentable over Ting et al “Tuning N-methyl-D-glucamine density in a new radiation grafted poly(vinyl benzyl chloride)/nylon-6 fibrous boron-selective adsorbent using the response surface method,” RSC Adv. 2015,5. (submitted by the applicant) in view of Clough (US 6,767,460) and Jaber

	Ting does not explicitly teach the media as being made into a filter membrane, and the phosphonic acid ligand. Nonetheless, Ting does teach use the media such as fabrics and films, non-woven fabric, etc. (which are typically the structure of filter membranes) as known in the art, which would anticipate the claims. 
Having such media in the form of filter media or membrane for filtration applications is well-known and common sense. Clough teaches similar media in the form of filter media for filtration, as well as the phosphonic acid ligand. Therefore it would have been obvious to one of ordinary skill in the art to have the teaching of Clough in the teaching of Ting to make filtration membranes out of Ting media for wider applications of removing boron and heavy metals (introduction, col. 1, and col. 5 line 27 of Clough). A filter membrane is also a usable form of the media, which would have been obvious. See for evidence, Jaber as cited in rejection 1 above.

Response to Arguments
Arguments are not persuasive and moot based on the new rejections. Clough teaches filtration media, which immediately envisages sheet structure such as a membrane. Notwithstanding, filter membranes supporting ionic media are also well known.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777